Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-11 are pending in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,594,061 issued to Kennedy et al. (Kennedy) in view of US 2004/0259555 issued to Rappaport et al. (Rappaport).
	As per claim 1, Kennedy teaches a terminal apparatus comprising: a receiving unit that receives: a designation of a destination to which the terminal apparatus will be taken and at which a job is to be performed by a user of the terminal apparatus (Kennedy: Fig. 3, Col. 10, ll. (20-26) – the wireless terminal 108 may request AN (Access Network) connectivity information from the TVWD database 110 from alternative predicted future locations (e.g., the alternative predicted future location 212) in addition to predicted future locations (e.g., the predicted future locations 208) to which the wireless terminal 108 is more likely to travel or equally likely to travel) (i) using a set of information related to the job and (ii) with a system connected to the terminal apparatus; and connection information used to connect to the (Kennedy: Fig. 6, Col. 16, ll. (23-32) – the AN connectivity information sets 606 for the GEO-LOCs A-C 106a-c include channel identifiers 608 and corresponding geographic range information (GEO_R) 610 and temporal range information (TMP R) 612 for each of the channel identifiers 608. The geographic range information (GEO_R) 610 specifies a distance or area of usage based on a corresponding predicted future location (e.g., based on protection contours stored in the TVWS database 110) in which a corresponding channel is available or valid for use): 
	Kennedy however does not explicitly teach and a display controller that, before the terminal apparatus is taken to the destination, performs control to display determination results as to whether the system is accessible by the terminal apparatus from the destination.
	Rappaport however explicitly teaches and a display controller that, before the terminal apparatus is taken to the destination, performs control to display determination results as to whether the system is accessible by the terminal apparatus from the destination (Rappaport: ¶ 0089, Fig. 8 – a region of points within the site-specific model has been identified 802, and the network performance at each point has been calculated by predicting the RF channel characteristics for each point given network equipment represented within the site-specific model, and using the predicted RF channel characteristics as input to network performance lookup tables. The calculated network performance is then displayed graphically as a shaded pixel of color 802).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kennedy in view of Rappaport to teach that a display controller that, before the terminal apparatus is taken to the destination, performs control to display determination results as to whether the system is accessible by the terminal apparatus from the destination. One would be motivated to do so as a region of points within the site-specific model can be identified, and the network performance at each point can be calculated by predicting the RF channel characteristics for each point given network equipment represented within the site-specific model, and using the predicted RF channel characteristics as input to network performance lookup tables and the calculated network performance can  then be displayed graphically as a shaded pixel of color (Rappaport: ¶ 0089, Fig. 8).

As per claim 2, the modified teaching of Kennedy teaches the terminal apparatus according to Claim (Rappaport: ¶ 0089 – the network performance at each point has been calculated by predicting the RF channel characteristics for each point given network equipment represented within the site-specific model, and using the predicted RF channel characteristics as input to network performance lookup tables. The calculated network performance is then displayed graphically as a shaded pixel of color 802. The result is a shaded region of color overlaying the site- specific model, wherein the color and other characteristics of the pixels within the region correspond to a certain level of network performance or range of radio frequency channel metrics).

As per claim 9, the claim resembles claim 1 and is rejected under the same rationale.

As per claim 10, the modified teaching of Kennedy teaches the terminal apparatus according to Claim 1, wherein when system is determined to be inaccessible by the terminal apparatus from the destination, the terminal apparatus downloads the set of information related to the job before the terminal apparatus is taken to the destination (Kennedy: Col. 14, ll. (14-21) – the wireless terminal 108 may retrieve such valid updated AN connectivity information at times and locations prior to requiring AN connection changes and that are convenient based on some criteria to, for example, avoid significant communication exchanges between the wireless terminal 108 and a network temporally  near to the time that an AN connection change should be implemented).

As per claim 11, the modified teaching of Kennedy teaches the terminal apparatus according to Claim 1, wherein the display controller, before the terminal apparatus is taken to the destination, performs control to display determination results as to whether the terminal apparatus is permitted, based on access information stored on the terminal apparatus, to access the system from the destination (Rappaport: ¶ 0089, Fig. 8 – a region of points within the site-specific model has been identified 802, and the network performance at each point has been calculated by predicting the RF channel characteristics for each point given network equipment represented within the site-specific model, and using the predicted RF channel characteristics as input to network performance lookup tables. The calculated network performance is then displayed graphically as a shaded pixel of color).

3.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,594,061 issued to Kennedy et al. (Kennedy) in view of US 2004/0259555 issued to Rappaport et al. (Rappaport) and further in view of US 2012/0309371 issued to Yamada.
As per claim 3, the modified teaching of Kennedy teaches the terminal apparatus according to Claim 1 however does not explicitly teaches further comprising an output unit that, if the system is determined to be inaccessible by the terminal apparatus from the destination, outputs the set of information.
Yamada however explicitly teaches further comprising an output unit that, if the system is determined to be inaccessible by the terminal apparatus from the destination, outputs the set of information (Yamada: ¶ 0065, Fig. 11 – the portable network connection device 100 is not located in the coverage area ARg of the home gateway 500, so that the home gateway 500 is not found at step S10; ¶ 0069 – also teaches the portable network connection device 100 belongs to only the neighbor area AR21 of the wireless router 610 and does not belong to the neighbor areas of the other wireless access points).
It would have been obvious to one skill in the art before the effective date of the claimed invention to use Yamada acquires position-related information that of the portable device and to tell when the user is outside the network connection range in to improve on Kennedy in view of Rappaport’s system as to allow to monitor the portable device and report back to the system when the portable device out of connection range (Yamada: ¶ 0065, ¶ 0069, Fig. 11).

As per claim 4, the modified teaching of Kennedy teaches the terminal apparatus according to Claim 2 however does not explicitly teach further comprising an output unit that, if the system is determined to be inaccessible by the terminal apparatus from the destination, outputs the set of information.
Yamada however explicitly teaches further comprising an output unit that, if the system is determined to be inaccessible by the terminal apparatus from the destination, outputs the set of information (Yamada: ¶ 0065, Fig. 11 – the portable network connection device 100 is not located in the coverage area ARg of the home gateway 500, so that the home gateway 500 is not found at step S10; ¶ 0069 – also teaches the portable network connection device 100 belongs to only the neighbor area AR21 of the wireless router 610 and does not belong to the neighbor areas of the other wireless access points).

As per claim 5, the modified teaching of Kennedy in view of Yamada teaches the terminal apparatus according to Claim 3, -2-Application No. 15/441,632 further comprising an acquisition unit that acquires screen information of the system when the system is connected, wherein the output unit outputs the screen information of the system (Rappaport: ¶ 0038 – network/computer controller may display the screen remotely on a device different than where the computing and prediction is performed (e.g. through Internet web browsing or dedicated video channels), or may display the screen on a monitor which is part of the computer controller which implements the prediction engine and table lookup processing, and network control signals).

As per claim 6, the modified teaching of Kennedy in view of Yamada teaches the terminal apparatus according to Claim 4, further comprising an acquisition unit that acquires screen information of the system when the system is connected, wherein the output unit outputs the screen information of the system (Rappaport: ¶ 0038 – network/computer controller may display the screen remotely on a device different than where the computing and prediction is performed (e.g. through Internet web browsing or dedicated video channels), or may display the screen on a monitor which is part of the computer controller which implements the prediction engine and table lookup processing, and network control signals).

As per claim 7, the modified teaching of Kennedy in view of Yamada teaches the terminal apparatus according to Claim 5, wherein the output unit outputs successively a plurality of pieces of the screen information in an order from a higher frequency of past use by at least one user to a lower frequency of past use by the at least one user if the acquisition unit has acquired the plurality of pieces of the screen information of the system (Kennedy: Col. 6, ll. (20-29) – to retrieve relevant information, the wireless terminal 108 can predict its future locations based on any number of prediction factors (e.g., speed of travel, direction of travel, geographic map data, prior history, user input, web browser searches (e.g., map queries, travel direction search queries, etc.), etc.) and access the TVWS database 110 from any AN to retrieve AN connectivity information associated with connecting with any other AN, or maintaining a connection to the same AN, at the predicted future locations).

As per claim 8, the modified teaching of Kennedy in view of Yamada teaches the terminal apparatus according to Claim 6, wherein the output unit outputs successively a plurality of pieces of the screen information in an order from a higher frequency of past use by at least one user to a lower frequency of past use by the at least one user if the acquisition unit has acquired the plurality of pieces of the screen information of the system (Kennedy: Col. 6, ll. (20-29) – to retrieve relevant information, the wireless terminal 108 can predict its future locations based on any number of prediction factors (e.g., speed of travel, direction of travel, geographic map data, prior history, user input, web browser searches (e.g., map queries, travel direction search queries, etc.), etc.) and access the TVWS database 110 from any AN to retrieve AN connectivity information associated with connecting with any other AN, or maintaining a connection to the same AN, at the predicted future locations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates  can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/SM A RAHMAN/Primary Examiner, Art Unit 2458